Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered March, 26, 2010) to review a determination of respondent. The determination revoked petitioner’s parole.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination of the Administrative Law Judge revoking his release to parole supervision. We conclude that the determination is supported by substantial evidence (see Matter of Shaw v Murray, 24 AD3d 1268 [2005], lv denied 6 NY3d 712 [2006]). The evidence presented at the hearing on the petition éstablished that petitioner violated several conditions of his parole, including the condition that he successfully complete the program at the facility where he was assigned. Present — Scudder, P.J., Martoche, Centra, Fahey and Green, JJ.